     Case 2:20-cv-00822 Document 1 Filed 12/14/20 Page 1 of 6 PageID #: 1




              IN THE UNITED STATES DISTRICT COURT FOR THE
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

JEROD KELLY,

                    Plaintiff,
v.
                                                                             2:20-cv-00822
                                                           Civil Action No. _________

OFFICER MATTHEW COOPER,
LT. DAN WYATT, and OFFICER MITCHELL

                    Defendants.

                                       COMPLAINT

     For his Complaint against Defendants, Plaintiff Jerod Kelly states as follows:

                                           Parties

1.   The Plaintiff at all times relevant to this Complaint was a resident of Kanawha
     County, West Virginia, within the United States Southern District of West Virginia.

2.   Defendants Officer Matthew Cooper, Lt. Dan Wyatt, and Officer Mitchell, at all times
     relevant to this Complaint, were St. Albans Police Officers acting under the color of law
     and within the scope of his employment.

                                  Jurisdiction and Venue

3.   This Court has jurisdiction pursuant to 28 U.S.C. 1331 and 1343.

                                            Facts

4.   Plaintiff hereby incorporates by reference all the aforementioned paragraphs.

5.   On or about December 15, 2018, Jerod Kelly and his girlfriend were arguing at a bus stop
     in St. Albans, W. Va.

6.   The Defendants responded to the bus stop and without justification, the three officers
     attacked, beat, and stomped Plaintiff causing serious bodily and subsequently charged him
     with the misdemeanor of obstruction.

7.   At no time did Plaintiff resist arrest or pose a threat to the officers, and he was compliant
     with all commands.
      Case 2:20-cv-00822 Document 1 Filed 12/14/20 Page 2 of 6 PageID #: 2




8.    The use of force was excessive and far exceeded the force necessary to gain compliance of
      Plaintiff.

9.    Defendants sustained no injuries from the incident.

10.   Plaintiff was immediately transported to Thomas Memorial Hospital where he was treated
      and diagnosed with a severe head injury, multiple abrasions to his skull and face, including
      bone fractures.

11.   Plaintiff sustained severe head injuries which caused memory loss, stuttering, and
      headaches.
Case 2:20-cv-00822 Document 1 Filed 12/14/20 Page 3 of 6 PageID #: 3
Case 2:20-cv-00822 Document 1 Filed 12/14/20 Page 4 of 6 PageID #: 4
      Case 2:20-cv-00822 Document 1 Filed 12/14/20 Page 5 of 6 PageID #: 5




                                          COUNT I
                                       42 U.S.C. § 1983
                                       Excessive Force

12.   Plaintiff incorporates by reference the aforementioned paragraphs.

13.   The degree of force used against Plaintiff was objectively unreasonable, excessive and
      unwarranted and violated Plaintiff's clearly established rights, which a reasonable police
      officer should have known pursuant to the Fourth of the United States Constitution.

14.   The actions of Defendants were malicious and in bad faith, in violation of clearly
      established law, or in a wanton or reckless manner, and as a proximate result thereof, the
      Plaintiff sustained physical, mental and emotional damages, incurred medical expenses,
      lost wages, suffered embarrassment, humiliation, annoyance, inconvenience, and suffered
      otherwise, and is entitled to recover damages and such other relief deemed appropriate.
      Case 2:20-cv-00822 Document 1 Filed 12/14/20 Page 6 of 6 PageID #: 6




                                           COUNT II
                                       Bystander Liability

15.    Plaintiff hereby incorporate by reference the aforementioned paragraphs.

16.    Defendants’ actions and/or omissions violated their duty to uphold the law and       protect
       the public from illegal acts, regardless of who commits them.

17.    As a proximate result of the Defendants' actions and/or omissions, Plaintiff is entitled
       to recover damages including, but not limited, to physical, mental and emotional
       damages, incurred medical expenses, suffered embarrassment, humiliation, annoyance,
       inconvenience, and are entitled to recover damages for the same, and such other relief
       deemed appropriate.


                                    PRAYER FOR RELIEF

WHEREFORE, based upon the above stated facts, Plaintiff requests judgment against the

defendants in an amount that will fully and fairly compensate him for his injuries including medical

expenses, pain and suffering, loss of enjoyment of life, annoyance, aggravation, psychological

distress, lost wages, and any other compensatory damages to be proved at trial. Plaintiff requests

punitive damages against the defendants, reasonable attorney fees and costs, all other damages

provided by law and any other relief this Court deems just and fair.

       JURY TRIAL DEMANDED

                                                              JEROD KELLY
                                                                BY COUNSEL




           ________________________
           Mark S. Plants WVSB#9760
           Plants Law Offices
           320 2nd Avenue
           South Charleston, WV 25303
           mplants@plantslaw.com
